Citation Nr: 1413600	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2005 to July 2010.  

This claim comes before the Board of Veterans' Appeals (Board) from an February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA electronic records storage system does not reveal any documents relevant to the matter on appeal that were not already associated with the paper claims folder.  


FINDING OF FACT

The competent and probative evidence is against a finding that there is a nexus between the Veteran's tinnitus and his military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131, 1154, 5107; 38 C.F.R. § 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in July 2011 for failure to attend the VA examination, and prior to the unfavorable decision issued February 2012 that is currently on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment and examination records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In addition, the Veteran was provided with a re-scheduled VA examination in January 2012 to evaluate his asserted tinnitus.  The Board finds that the examination was adequate in order to evaluate the Veteran's asserted tinnitus, as it includes an interview with the Veteran, a review of the record, a full audiological examination, and an opinion on the matter of a nexus between the Veteran's tinnitus and noise exposure in service.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

The Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection can be established on a direct basis if the Veteran can show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004))  

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §  5107; 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  

The Veteran asserts that he served as a combat engineer and that he was exposed to improvised explosive device (IED) attacks and other ordinance explosions associated with his day-to-day service in combat while serving in Iraq.  The Veteran contends that his tinnitus began in Iraq.  

In his notice of disagreement, the Veteran and his representative argued that he provided competent reports of tinnitus, and stated that there was no reason to doubt his credibility when reporting ringing in the ears since service.  Further, he argued that his tinnitus could not be reasonably disassociated from his noise exposure during service.  The Veteran argued that he was exposed to noise during service, and had provided competent and credible statements regarding continuity of symptomatology since service.  He affirmed the argument in his substantive appeal to the Board, indicating that his lay statements were competent evidence of having a current disability (i.e. tinnitus), its onset in service, and a continuity of symptoms since service.  

The Veteran's service treatment records include multiple audiograms, reports of medical history, reports of medical examination, and post-deployment health assessments that address hearing related matters.  The Veteran's reference audiogram in September 2005 does not include a complaint of tinnitus.  Subsequent reports of medical history at various points in the record, from April 2006, September 2006, and May 2010 reveal that the Veteran did not report ear, nose, or throat symptoms, or any complaints of tinnitus.  The reports of medical examination that accompanied these reports of medical history did not note ear, nose, or throat symptoms, or any complaints of tinnitus.  Post-deployment health assessments conducted after the Veteran returned from Iraq were conducted in July 2009 and November 2009.  In these post-deployment health assessments, the Veteran denied seeing a health care provider in Iraq for ringing in the ears, indicated that he was not worried about his health because of exposure to loud noises, and did not report ringing in the ears.  

At a June 2010 internal medicine VA examination for multiple conditions, the Veteran denied tinnitus.  At the Veteran's rescheduled audiometric evaluation in January 2012, the Veteran denied hearing loss, but reported bilateral constant tinnitus with an onset of 2009 or 2010.  He indicated that the tinnitus was a buzzing that became bothersome at times due to bringing on a headache.  He stated he served in the Marines from 2005 to 2010, and experienced excessive noise as a combat engineer in the form of gunfire and demolition explosions.  Hearing protection was provided and worn, according to the Veteran.  The Veteran denied a history of civilian recreational noise exposure.  The Veteran denied a history of occupational noise exposure as a dispatcher for a delivery company for 7 months and a house manager for a women's transitional facility for 7 months.  The Veteran denied a medical history, family history, or ototoxic drug history of hearing loss.  He attributed his tinnitus to his tenure in the military.  The VA examiner opined that the Veteran's hearing sensitivity thresholds were within normal limits bilaterally, and therefore did not meet the criteria for disability under VA regulations.  After review of the claims file, the VA examiner noted that the service medical records showed no complaints or documentation of tinnitus.  The VA examiner indicated that the Veteran denied tinnitus several times within the service medical records.  The latest PDHRA dated August 14, 2009 documented no complaints of tinnitus at that time according to the VA examiner.  The VA examiner noted that the Veteran reported the onset of his tinnitus to be in 2009 or 2010, yet due to the examiner's findings it was the examiner's opinion that it was not as least as likely as not that the Veteran's tinnitus was caused by or related to military service.  

The Veteran is competent to establish a present disability such as tinnitus since "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran was exposed to in-service loud noises. 38 U.S.C.A. § 1154(a).  The Board notes that the Veteran's DD-214 reflects service as a combat engineer, including 11 months of foreign service and participation in Operation Iraqi Freedom.  The Veteran asserted that he was exposed to improvised explosive device (IED) attacks and other ordinance explosions associated with his day-to-day service in combat, and this is consistent with his DD-214.  

However, the evidence must show "a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  There is conflicting evidence in the record on the issue of a nexus that must be considered.  

Evidence that supports the Veteran's nexus argument includes his various lay statements concerning the origin of his tinnitus.  The Veteran asserted that his tinnitus began while he was in Iraq, began about 2009 or 2010, and that his tinnitus could not be reasonably disassociated from his noise exposure during service.  

The Board has considered that the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim, as there is no categorical requirement of "competent medical evidence...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However competent the Veteran's lay opinion may potentially be to assert that his tinnitus had its onset in service after noise exposure, the Board finds that the Veteran's statements lack credibility.  

More specifically, the service treatment records reflect that the Veteran consistently denied ringing in the ears at post-deployment health assessments conducted upon return from Iraq, denied seeing a health care provider in Iraq for ringing in the ears, indicated that he was not worried about his health because of exposure to loud noises, and did not report that he had ringing in the ears.  Reports of medical history collected in 2010 and completed by the Veteran did not include reports of ear, nose, or throat trouble.  Finally, the Veteran denied tinnitus at the June 2010 VA internal medicine examination.  There was no assertion of tinnitus until the September 2010 claim was filed asserting an onset in Iraq.  Given the lack of credibility of the Veteran's assertions concerning nexus, the Board declines to give probative weight to his lay statements on this matter.  

The Board has accorded significant probative weight to the VA examiner's January 2012 opinion.  The Board finds this medical opinion considered the Veteran's reported history within the service treatment records where the Veteran denied tinnitus throughout service, post-deployment, and just prior to filing his claim, considered the Veteran's reported history after filing his claim, and concluded that the evidence was against a finding that the nexus element was met.  The VA examiner's report contains clear conclusions with supporting data, with a reasoned medical explanation connecting the two.  Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21Vet. App. 120, 124 (2007).  

Finally, to the extent that the Veteran argues continuity of symptomatology for tinnitus, this argument is not persuasive.  A Veteran may establish the second and third elements to satisfy the standard three-element test for service connection by demonstrating continuity of symptomatology, but only for the limited number of chronic diseases identified in the regulation, as explained in Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2012).  Tinnitus is not recognized or considered as chronic disease according to the regulations.  

The Board considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is thus inapplicable in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


